Citation Nr: 1516492	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  14-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to VA Vocational Rehabilitation and Employment (VR&E) services.

REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States 

ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 entitlement determination of the Department of Veterans Affairs (VA).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an February and April 2014 VA Form 9 forms, the Veteran indicated he would like a videoconference hearing.  This hearing has not been scheduled; however, he is entitled to this hearing before deciding his appeal of his claim for service connection for tinnitus.  38 C.F.R. §§ 20.700(a), 20.704 (2014).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




